DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Moffitt (US 2002/0180264 A1) in view of Herges (US 2014/0103237 A1) or Forster et al. (US 8,282,173 B2).
Regarding claims 1 and 6, Moffitt discloses an electronically controlled pneumatic overlay (note the abstract for pneumatic valve module operates in an electronically-controlled mode) for a pneumatic control valve having a brake cylinder pressure outlet, comprising: 
a relay valve (117) having a first port (121) coupled to an air supply source, a second port (122) for providing a brake cylinder pressure output, and an exhaust (124), wherein the relay valve is movable between a first position where the second port is connected to the exhaust (note port 122 coupled to port 124 in [0033]), a second position where the first port, the second port, and the exhaust are isolated from each other (note the closed position of the valve 117 in [0031]), and a third position where the first port (121) is connected to the second port (122) so that the source of reservoir pressure provides the brake cylinder pressure output (note the air is supplied through port 121 to fully charge the equalizing reservoir 105 via port 121 and the brake pipe 101 via port 122 when the reservoir 105 is fully charged as disclosed in [0031]); and 
a pilot valve (204) coupled to the relay valve for receiving the brake cylinder pressure output from the second port of the relay valve, wherein the pilot valve is moveable to selectively couple the brake cylinder pressure output to the brake cylinder pressure outlet of the pneumatic control valve (note [0030]). 

Re-claims 2 and 3, Moffitt discloses a solenoid valve that is moveable in response to an electrical signal to selectively connect a source of brake pipe pressure to the pilot valve, and an apply/release circuit coupled to a relay pilot of the relay valve to selectively move the relay valve between the first, second, and third positions (note [0052]-[0054]). 
Re-claims 4 and 7, Moffitt discloses the first source of reservoir pressure comprises a source (208) of emergency reservoir pressure, the second source (206) of reservoir pressure comprises a source of auxiliary reservoir pressure, and the electronically controlled pneumatic overlay further comprises a check valve (388) positioned between the source of auxiliary reservoir pressure and the source of emergency reservoir pressure. 
Re-claims 5 and 8, Moffitt discloses the check valve (388) will open to allow pressure to flow from the source of auxiliary reservoir pressure to the source of emergency reservoir pressure when the source of emergency reservoir pressure has a predetermined amount of pressure less than the source of auxiliary reservoir pressure (note [0051]). 

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on some reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218.  The examiner can normally be reached on Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/MAHBUBUR RASHID/Examiner, Art Unit 3657